Filed 3/19/21 In re J.A. CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR



In re J.A., a Person Coming                                                B303274
Under the Juvenile Court
Law.
                                                                           (Los Angeles County
THE PEOPLE,                                                                Super. Ct. No. PJ53027)

Plaintiff and Respondent,

           v.

J.A.,

Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Morton Rochman, Judge. Affirmed in
part, vacated in part, and remanded with directions.
     Mary Bernstein, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Senior Assistant Attorney General, Jonathan M. Krauss and
Toni R. Johns Estaville, Deputy Attorneys General, for
Plaintiff and Respondent.
 ______________________________________________________

                      INTRODUCTION
      In September 2018, after appellant J.A. (then 16 years
old) pled no contest to a charge of attempted burglary, the
juvenile court declared appellant a ward and placed him
home on probation, subject to certain conditions. The court
did not then impose any of the four standard conditions at
issue on this appeal, viz., conditions 6 (no threats or use of
force), 8 (required community service), 14 (no possession of
deadly weapons), and 20 (required drug and alcohol
             1
testing). In a December 2018 minute order, the court
expressly added condition 20.




1
         The standard probation conditions at issue read as follows:
      Condition 6: “You must not unlawfully threaten, hit, fight
with, or use physical force on any person.”
    Condition 8: “You must complete [blank] hours of
Community Service.”
(Fn. is continued on the next page.)




                                       2
      In December 2019, after the court found appellant
guilty of a separately charged robbery, the court left in place
its September 2018 order placing appellant home on
probation, subject to specified modifications. In the only
express modification pertinent to this appeal, the court
stated, “Add no. 8, 8B. 8B, as in ‘boy.’ [Appellant] to
perform 20 days of JAWS [Juvenile Alternative Work
Service]. JAWS, 20 days.” When the prosecutor asked
whether appellant was “currently” subject to conditions
regarding weapons and “force or violence,” the court
responded, “We have weapon[s] conditions. We have force
               2
and violence.” On the court’s minute order, conditions 6, 8,
14, and 20 were not marked as imposed. The order required
appellant to obey all previously imposed conditions.
      In this appeal from the court’s December 2019
adjudication and disposition order, appellant contends the
order is unconstitutionally vague regarding whether he is
bound by conditions 6, 8, 14, and 20. He asks us to strike
these conditions, or remand to the juvenile court with
instructions to issue a single document comprehensively
listing all conditions in effect. The People argue that the

      Condition 14: “You must not have, possess[,] or act like you
possess an object you know is a dangerous or deadly weapon.
You must not knowingly have or possess a replica gun.”
      Condition 20: “You must be randomly tested by Probation
for Drugs and Alcohol a minimum of [blank] times per month.”
2
      As noted, neither condition had previously been imposed.




                                3
order provided fair warning of the imposition of conditions 6,
14, and 20, and that it did not impose condition 8. Appellant
agrees there was no error with respect to condition 8 if we
find it was not imposed.
      We conclude the order is unambiguous in (1) not
imposing condition 8 (community service), and (2) requiring
appellant to obey condition 20 (drug and alcohol testing),
which the court imposed in December 2018 and never
removed or changed. However, we conclude the order is
impermissibly vague regarding whether it imposed
conditions 6 (no threats or use of force) and 14 (no possession
of deadly weapons), in light of the court’s erroneous
statement during the disposition hearing that these
conditions were already in place. Accordingly, we vacate the
order with respect to conditions 6 and 14, and remand to the
juvenile court with instructions to clarify whether it
intended to impose those conditions. We otherwise affirm.

                  PROCEEDINGS BELOW
       A. Imposition of Probation Conditions on First
          Petition
       On August 21, 2018, the People filed a petition under
Welfare and Institutions Code section 602, which was later
amended to allege, inter alia, that appellant had committed
one felony count of attempted burglary of a vehicle (Pen.
Code, §§ 459, 664). Appellant pled no contest to that count
(all other counts were dismissed).




                               4
      On September 12, 2018, in a disposition minute order,
the juvenile court declared appellant a ward of the court and
ordered him placed home on probation, subject to various
conditions. On a numbered checklist of standard conditions,
the conditions imposed were marked with an “x,” while
others were not so marked. The court did not mark any of
the conditions at issue on this appeal, viz., conditions 6 (no
threats or use of force), 8 (required community service), 14
(no possession of deadly weapons), and 20 (required drug
                     3
and alcohol testing).
     On December 12, 2018, in an appearance progress
report minute order, the court modified appellant’s probation
conditions to “add Condition(s) Number 20 (4 times).”

      B. Modification of Probation Conditions on
         Second Petition
      On October 1, 2019, the People filed a second petition
under Welfare and Institutions Code section 602, alleging
that appellant (then 17) had committed one felony count of
second degree robbery (Pen. Code, § 211). On October 17,
2019, the probation department submitted a report
recommending that appellant remain placed home on


3
       In handwritten notations on the copy of the September
2018 minute order in the record, the “20” in condition 20 has been
circled, and a “4” has been inserted into the blank space reserved
for identifying the minimum monthly frequency of drug and
alcohol tests.




                                5
probation. The report further recommended modifications to
appellant’s probation conditions, including the addition of
conditions 6 (no threats or use of force) and 14 (no possession
of deadly weapons). Other recommended conditions included
a requirement to complete 25 days of JAWS (condition 8B), a
requirement to complete counseling on violence and other
matters, and a prohibition against using marijuana or
obtaining a marijuana card.
      On December 12, 2019, the court held an adjudication
hearing. Two employees of a shoe store testified that on
September 18, 2019, appellant stole shoes from the store
while an accomplice repeatedly punched one of the
employees. The court sustained the second petition, finding
beyond a reasonable doubt that appellant was guilty of
second degree robbery.
      The court immediately held a disposition hearing. At
the outset, the court informed appellant’s counsel that it
would follow the probation report’s recommendation to leave
in effect its previous order placing appellant home on
probation. The People asked the court to order appellant
placed in camp, but the court denied the request, stating,
“[T]he court is going to follow the recommendation as
indicated with certain modifications and changes.” The
court continued, “Modifying as follows: [¶] Add no. 8, 8B.
8B, as in ‘boy.’ [Appellant] to perform 20 days of JAWS.
JAWS, 20 days.” The court proceeded to add several other
conditions irrelevant to this appeal, without mentioning
condition 6 (no threats or use of force) or condition 14 (no




                              6
possession of deadly weapons). The prosecutor then asked,
“Does he currently have weapons conditions? And not to use
force or violence?” The court responded, “We have weapon[s]
conditions. We have force and violence.” The court did not
state that it was removing or changing condition 20 (drug
and alcohol testing).
      The court’s minute order for the adjudication and
disposition hearing set forth an updated list of probation
conditions, including condition 8B (20 days of JAWS) and
condition 1A, which provided, “You must obey all previous
terms and conditions of probation given by any Judge,
Commissioner or Referee, unless I have changed the
conditions today.” Conditions 6 (force), 8 (community
service), 14 (weapons), and 20 (drug and alcohol testing)
were not marked as imposed. Several conditions
recommended in the probation report were either not
marked as imposed (e.g., the recommended requirement to
complete counseling on violence and other matters) or
omitted from the minute order entirely (the recommended
prohibition against using marijuana or obtaining a
marijuana card).
      Appellant timely appealed.

                        DISCUSSION
      Appellant contends the December 2019 adjudication
and disposition order is unconstitutionally vague regarding
whether he is subject to conditions 6 (no threats or use of
force), 8 (required community service), 14 (no possession of




                              7
deadly weapons), and 20 (required drug and alcohol testing).
The vagueness doctrine “derives from the due process
concept of fair warning . . . .” (People v. Hall (2017) 2 Cal.5th
494, 500.) “To withstand a constitutional challenge on the
ground of vagueness, a probation condition must be
sufficiently definite to inform the probationer what conduct
is required or prohibited, and to enable the court to
determine whether the probationer has violated the
condition.” (Ibid.) “‘“[N]o more than a reasonable degree of
certainty”’” is required. (Id. at 503.)
      Here, we need not decide whether appellant received
fair warning of the imposition of condition 8 because the
record unambiguously shows the court never imposed this
condition, either orally or in writing. Appellant identifies
only one potential source of this condition: the court’s
statement, “Add no. 8, 8B. 8B, as in ‘boy.’ [Appellant] to
perform 20 days of JAWS. JAWS, 20 days.” We agree with
the People that on the record before us, this statement
unambiguously added only condition 8B (JAWS), not
condition 8 (community service). Appellant does not object
to this interpretation.
      We further conclude appellant received fair warning
that he was bound by condition 20, which required appellant
to be tested for drugs and alcohol at least four times per
month. This condition was expressly added by the December
2018 modification order. The court never stated or implied
that it was removing or changing the condition. Although
the condition was not marked as imposed on the December




                               8
2019 adjudication and disposition order, the same order
imposed condition 1A, which required appellant to obey all
previously imposed conditions. Thus, appellant received fair
warning that condition 20 remained binding.
      The record is ambiguous, however, as to the imposition
of conditions 6 (no threats or use of force) and 14 (no
possession of deadly weapons). These conditions were not
marked as imposed on any written order, and the court’s
comments at the hearing did not expressly add them.
Rather, the court appeared to believe it had previously done
so. In light of the court’s expressed belief that appellant was
already bound by these conditions, it appears the court
thought them warranted. Nevertheless, in the absence of a
written or oral order expressly adding these conditions, we
must remand to the juvenile court for clarification of the
                                                 4
court’s intent regarding conditions 6 and 14.

4
      Contrary to the People’s contention, it is far from clear that
by stating it would follow “the recommendation” of the probation
department, the court expressed an intent to follow the report’s
recommendations to add conditions 6 and 14. Indeed, the court
departed from several of the report’s recommendations. The
court required appellant to complete only 20 days of JAWS,
instead of the recommended 25, and omitted several
recommended probation conditions, including a requirement to
complete counseling and a prohibition against using marijuana or
obtaining a marijuana card.
      The cases on which the People rely are inapposite. (See In
re Frankie J. (1988) 198 Cal.App.3d 1149, 1154 [rejecting minor’s
contention that juvenile court improperly delegated authority to
(Fn. is continued on the next page.)




                                       9
      In sum, the court’s disposition order is impermissibly
vague only with respect to conditions 6 and 14. We will
vacate the order in part and remand to the juvenile court
with instructions to issue a new order clarifying whether it
intended to impose those conditions. If so, those conditions
will have only prospective effect, as appellant has not yet
received fair warning that he may be punished for violating
their terms, and such warning cannot be provided
               5
retroactively.




probation officer by imposing unspecified “‘usual terms and
conditions’” of probation, where minor did not request
clarification of court’s “short-cut phrase”]; People v. Thrash (1978)
80 Cal.App.3d 898, 902 [affirming revocation of defendant’s
probation for violation of no-travel condition, where defendant
did not claim he was unaware condition had been imposed].)
5
      Given appellant’s failure to demonstrate any broader error,
we deny his request that we instruct the juvenile court to issue a
single document comprehensively listing all his probation
conditions. In In re D.H. (2016) 4 Cal.App.5th 722, the sole
authority appellant cites in support of this request, the appellate
court neither identified nor purported to establish a rule
requiring juvenile courts to issue such documents in all cases.
(See id. at 726-727.) Rather, the D.H. court merely instructed a
juvenile court to issue such a document in the course of
complying with additional instructions to strike or modify several
probation conditions. (Id. at 727, 730-731.) Here, we have found
no error requiring the striking or modification of any condition.




                                 10
                       DISPOSITION
      The December 12, 2019 adjudication and disposition
order is vacated with respect to probation conditions 6 and
14, and otherwise affirmed. The matter is remanded to the
juvenile court with instructions to issue a new order
clarifying whether the court intended to impose conditions 6
and 14. If so, those conditions will have only prospective
effect.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         MANELLA, P. J.




We concur:




WILLHITE, J.




CURREY, J.




                             11